Citation Nr: 1102726	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right 
thigh shrapnel wound residuals that include a scar.

2.  Entitlement to an increased disability rating for bilateral 
pes cavus with callosities in excess of 10 percent prior to 
December 14, 2009, and in excess of 30 percent from December 14, 
2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied an 
increased rating claim for a disability rating greater than 10 
percent for bilateral pes cavus with callosities, and denied an 
increased (compensable) rating claim for right thigh shrapnel 
wound residuals that include a scar.  The Veteran entered a 
notice of disagreement with the denial of increased ratings.  In 
a June 2010 rating decision during the appeal, the RO increased 
the rating for the bilateral pes cavus disability from 10 percent 
to 30 percent for the period from December 14, 2009, thus 
creating a staged disability rating of 10 percent prior to 
December 14, 2009, and 30 percent thereafter.

The issue of an increased disability rating for bilateral 
pes cavus with callosities (in excess of 10 percent prior 
to December 14, 2009, and in excess of 30 percent from 
December 14, 2009) is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

For the entire rating period, the Veteran's right thigh shrapnel 
wound residuals have not manifested a visible scar, limitation of 
motion or function of the affected bodily part (right thigh 
muscle group XV), or painful motion of the affected bodily part, 
or more than slight muscle damage.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for right thigh 
shrapnel wound residuals, including scar, have not been met or 
more nearly approximated at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7805, 4.73, Diagnostic Code 5315, 4.71a, 
Diagnostic Codes 75251-5253 (2010).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The notice requirements of 
VCAA require VA to notify the claimant of what information or 
evidence is necessary to substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 
2008).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the RO provided pre-
adjudication VCAA notice by letter, dated in April 2007.  The 
Veteran was notified of the type of evidence needed to 
substantiate his claim for an increased rating for his service-
connected bilateral feet and scar disabilities; namely, evidence 
to show that the disability has worsened and the effect the 
disability had on employment.  In a letter dated in May 2008 the 
RO also provided claim specific notice with regard to the 
Veteran's claim for an increased rating for his service-connected 
scar disability.

The Veteran was further notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that she could submit records not in the custody of a Federal 
agency, such as private medical records or authorize VA to obtain 
private medical records on his behalf.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre- 
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except the effective 
date of the claim and for the degree of disability assignable); 
and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA treatment records.  
In addition, in May 2008 the Veteran testified regarding his 
disability in a Decision Review Officer hearing, the transcript 
of which is in the claims file.  The Veteran was also accorded 
multiple VA Compensation and Pension (C&P) examinations with 
regard to his claims for increased ratings.  The Board finds that 
this evidence is sufficient for a decision in this matter.  The 
Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  
38 C.F.R. § 4.1 (2010).  A higher evaluation shall be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher evaluation.  
38 C.F.R. § 4.7 (2010).  It is the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent with 
the facts shown in every case.  38 C.F.R. § 4.3 (2010).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found in this case, a 
practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Diagnostic Code 7805 provides for evaluation of a scar based on 
limitation of function of the affected bodily part; which, in 
this case, is the right thigh.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (effective since August 30, 2002).  Under Diagnostic 
Code 5315, which pertains to Muscle Group XV, a noncompensable (0 
percent) rating is warranted where the disability is slight; a 10 
percent disability rating where the disability is moderate; a 20 
percent disability rating where the disability is moderately 
severe; and a maximum 30 percent disability rating is warranted 
where the disability is severe.  38 C.F.R. § 4.73.  

In addition to the foregoing, a 10 percent disability rating is 
warranted where extension of the thigh is limited to 5 degrees 
(Diagnostic Code 5251); and where flexion is limited to 45 
degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent 
disability rating is assigned where flexion is limited to 30 
degrees; a 30 percent disability rating is assigned where flexion 
is limited to 20 degrees; and a 40 percent disability rating is 
assigned where flexion is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent disability 
rating is also warranted for limitation of rotation of the thigh 
if the affected leg, cannot toe-out more than 15 degrees; a 20 
percent rating is warranted where adduction is limited such that 
legs cannot be crossed; and a 30 percent rating is assigned for 
limitation of abduction of the thigh with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under 
Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may 
be assigned where there is limitation of motion objectively 
confirmed by findings such as satisfactory evidence of painful 
motion.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2010).  Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

Other diagnostic criteria for evaluation of scars are found in 
Diagnostic Codes 7801-7804.  Diagnostic Code 7801 provides for a 
10 percent evaluation for scars other than on the head, face, or 
neck that were deep or that cause limited motion if the area 
exceeded 6 square inches (39 square centimeters).  A 20 percent 
evaluation is warranted where the area exceeds 12 square inches 
(77 square centimeters), and a 30 percent evaluation is warranted 
if the area involved exceeds 72 square inches (465 square 
centimeters).  The highest rating of 40 percent is warranted if 
the area exceeds 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118. 

A 10 percent rating is also warranted for superficial scars on 
other than the head, face, or neck that were unstable, did not 
cause limited motion, and that exceed an area or areas of 144 
square inches (929 square centimeters) (Diagnostic Code 7802); 
for superficial unstable scars (Diagnostic Code 7803); and for 
superficial scars that are painful on examination (Diagnostic 
Code 7804).  38 C.F.R. § 4.118.  

In October 2008 the scar regulations were amended effective 
October 23, 2008, to provide for evaluation of burn scars under 
Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 
23, 2008.  Diagnostic Code 7803 was eliminated.  The provisions 
of Diagnostic Codes 7804-7805 remained essentially unchanged.  
The Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applied 
in this case, the Board will not consider the regulatory changes 
in this case.



Rating Shrapnel Wound Scar 

In a rating decision dated in January 1946 the Veteran was 
granted service connection for "shell fragment wound penetrating 
medial aspect right thigh" with an evaluation of 10 percent 
effective November 27, 1945.  In a July 1947 rating decision a 
noncompensable (0 percent) rating was assigned effective July 22, 
1947.  

In March 2006 the Veteran filed a claim for an increased rating 
for his service-connected residual shrapnel wound scar, which has 
been evaluated under the provisions of Diagnostic Code 7805 
throughout the appeal period.  He wrote that the shrapnel that 
caused his leg wound was still imbedded in the leg.  

In May 2006 the Veteran was accorded a C&P examination.  The 
examiner noted that neither he nor the Veteran could locate the 
scar.  In December 2006 the Veteran wrote that he feels 
discomfort in the right thigh when he moves a certain way.

In October 2007 the Veteran was accorded another C&P scar 
examination.  Physical examination found no visible scar; no 
pain, adherence to underlying tissue, or instability, induration, 
or inflexibility of skin in the thigh; no limitation of motion; 
and no limitation of function.  Diagnosis was shrapnel wound, 
right thigh, non dysfunctional, non visible.

In a May 2008 DRO hearing, the Veteran testified that he still 
had shrapnel in his right thigh, and that the thigh occasionally 
turned red.

In December 2009 the Veteran was accorded another C&P scar 
examination.  During the examination the Veteran admitted that 
the scar was no longer visible, and denied any pain over the area 
where the scar was in the past.  Physical examination found "no 
visible scar over the right thigh."  Diagnosis was no visible 
scar noted over the right thigh area; no residuals of wound found 
today.

In April 2010 the Veteran was accorded a C&P muscle examination.  
During the examination he reported that he had sustained a 
shrapnel flesh wound to the right thigh, which the examiner 
identified as muscle group 15, while in service.  According to 
the Veteran, his right thigh muscles had recently started to "go 
bad."  He also complained of a three year history of right leg 
weakness, but denied any pain, decreased coordination, increased 
fatigability, uncertainty of movement, or flare-ups.  Physical 
examination found normal muscle function; no intermuscular 
scarring; no nerve, tendon, or bone damage; no muscle herniation; 
no loss of deep fascia or muscle substance; and no limitation of 
motion secondary to the muscle disease or injury.  The VA 
examiner further reported that the Veteran was able to push and 
pull both legs against resistance, but noted that there was "a 
very slight weakness on right noted when compared to left."  
Diagnosis was "minimal myasthenia, right thigh, without evidence 
of muscle damage."

After a review of all the evidence of record, the Board finds 
that the criteria for a compensable evaluation for scar of the 
right thigh shrapnel wound residuals, have not been met or more 
nearly approximated at any time during the appeal period.  The 
evidence demonstrates that, for the entire rating period, the 
Veteran's right thigh shrapnel wound scar residuals disability 
has not manifested or more nearly approximated the criteria for a 
higher (compensable) disability rating.  At no time during the 
rating has the scar been visible, limited motion or function of 
the affected bodily part (right thigh Muscle Group XV), produced 
painful motion of the affected bodily part, or manifested in 
muscle damage.  The residuals have not manifested more than 
slight muscle disability to Muscle Group XV.

The record contains no objective finding of a scar at any time 
during the appeal period, and no objective evidence of any 
limitation of motion, limitation of function, or painful motion 
of the affected bodily part (right thigh muscle group XV).  At 
most, the record contains evidence of only "minimal" myasthenia 
and no muscle damage.  Accordingly, the criteria for a 
compensable rating under Diagnostic Code 7805 are not met for any 
period.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
38 C.F.R. § 4.73, Diagnostic Code 5313; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5253.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (see DeLuca, 8 Vet. App. at 206-07); however, as 
there is no objective evidence of functional loss due to pain on 
use or other orthopedic factors, a compensable rating for under 
these provisions is not warranted for any period.  

The Board has also considered whether a compensable evaluation is 
available under other diagnostic criteria for evaluation of 
scars, but because the Veteran does not have a visible scar, much 
less a burn scar, evaluation under Diagnostic Codes 7802 through 
7804 is not warranted.  

The Board has considered the Veteran's complaints of right leg 
weakness, but there is no indication that this is related to the 
Veteran's service-connected shrapnel scar on the right thigh 
disability because there is no residual scar or muscle damage, 
and no limitation of motion or function of the right thigh.  
Moreover, the weakness described demonstrates not more than 
slight muscle injury residuals to Muscle Group XV, which is rated 
as noncompensably (0 percent) disabling under Diagnostic Code 
5315.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Additionally, a 
staged rating is not warranted as there is no evidence of 
compensable symptomatology at any time during the appeal period.  
Hart, 21 Vet. App. 505.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the 
Veteran's disability picture, which in this case, is the complete 
absence of a scar.  In other words, the Veteran does not have any 
symptomatology not already contemplated by the schedular rating 
criteria.  The schedular rating criteria provides for ratings 
based on manifestations of the scar, or muscle injury, or 
limitation of motion or function, and includes limitations of 
motion due to pain and other orthopedic factors outlined in 
38 C.F.R. §§ 4.40 and 4.45.  As the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
rating is adequate, and referral for extraschedular consideration 
is not required under 38 C.F.R. § 3.321(b)(1). 

The Veteran does not allege, and the evidence does not show, that 
he is unable to work because of his service-connected right thigh 
shrapnel wound residuals that include the scar.  Accordingly, the 
Board finds that a claim for total disability rating for 
compensation based on individual unemployability is not raised by 
the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU 
is somehow part of an increased rating claim when such claim is 
raised by the record).  


ORDER

An increased (compensable) rating for the service-connected right 
thigh shrapnel wound residuals, including scar, is denied.




REMAND

In addition to the foregoing, in March 2006 the Veteran filed a 
claim for a rating greater than 10 for his service-connected 
bilateral pes cavus disability.  He wrote that as he had advanced 
in age, his feet were giving him more trouble.  The Board notes 
that the Veteran's service-connected bilateral foot disability 
has been evaluated under the pes cavus provisions of Diagnostic 
Code 5278 since the 1947 grant of service connection.  

In May 2006 the Veteran was accorded a C&P examination.  X-rays 
showed bilateral pes planus; osteoarthritic changes, bilaterally, 
in the first metatarsophalangeal joint with hallus vagus 
deformity on the right side; and small plantar calcaneal spurs 
bilaterally.  

In a letter dated in August 2006 a private physician wrote that 
the Veteran had no padding on the bottom of his feet, and wrote 
that palpation of the cushion of the Veteran's feet was 
"strictly palpating bone with a small amount of padding."  The 
physician also stated that walking for the Veteran was extremely 
painful, and that the Veteran was unable to walk barefooted due 
to the pain and discomfort.  The physician then remarked that 
"it is unusual for people of this age to have such a thin 
plantar cushion on their feet."

VA Podiatry Clinic records dating from July 2006 also inform of 
bilateral pes planus, and of "severe bilateral pronation 
associated with rear foot varus, high angle, and forefoot valgus, 
high angle."  A C&P examiner in October 2007 also found 
bilateral pes planus, but returned a diagnosis of "bilateral pes 
cavus"; while the diagnosis on C&P examination in October 2009 
was bilateral pes planus with marked pronation abnormality.  

It is unclear whether the Veteran does in fact have bilateral pes 
planus as well as pes cavus (for which he is service connected); 
and, if so, whether his pes planus is related to his service-
connected pes cavus disability.  It is also unclear whether the 
osteoarthritis in the bilateral first metatarsophalangeal joints, 
the bilateral calcaneal spurs, and the Veteran's thin plantar 
cushions are related to his service-connected pes cavus 
disability.  Remand for an examination and an opinion as to 
whether the Veteran's nonservice-connected pes planus and 
bilateral foot arthritis are related to his service-connected pes 
cavus disability is therefore warranted.

Accordingly, the issue of increased rating for bilateral foot 
disability is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a C&P examination 
by a Podiatrist or appropriate examiner with 
regard to the claim for an increased rating 
for service-connected pes cavus disability.  
The relevant documents in the claims file 
should be made available to the examiner for 
review. 

The VA examiner should assess the nature and 
severity of the Veteran's bilateral foot 
disorders.  All indicated tests (including x-
rays) must be performed, and all findings 
reported in detail.  

The VA examiner is particularly requested 
to state whether a pes planus disorder, 
if found, is related to the Veteran's 
service-connected pes cavus disability.  

The VA examiner should also state whether 
the osteoarthritis in the bilateral first 
metatarsophalangeal joints (if found), 
the bilateral calcaneal spurs (if found), 
and the loss of padding on the bottom of 
the Veteran's feet (thin plantar 
cushions) are related to the service-
connected pes cavus disability.  

Range of motion studies are essential.  Any 
determination should be expressed in terms of 
the degree of additional range of motion loss 
due to pain, weakened movement, excess 
fatigability or incoordination.  The VA 
examiner should also state whether there are 
objective signs of pain, and opine as to 
whether any such pain could significantly 
limit functional ability during flare-ups or 
on prolonged standing and walking.  This 
determination should be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.  

2.  After the above development is completed, 
adjudicate the claim for increased rating for 
bilateral foot disability.  If the benefits 
sought remain denied, furnish the Veteran and 
his representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


